Matter of Mackey Reed Elec., Inc. v Comptroller of the City of New York (2015 NY Slip Op 00816)





Matter of Mackey Reed Elec., Inc. v Comptroller of the City of New York


2015 NY Slip Op 00816


Decided on February 3, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 3, 2015

Mazzarelli, J.P., Sweeny, Moskowitz, DeGrasse, Manzanet-Daniels, JJ.


14119 -3688

[*1] In re Mackey Reed Electric, Inc., et al., Petitioners,
vThe Comptroller of the City of New York Respondent.


Silverberg P.C., Central Islip (Karl Silverberg of counsel), for petitioners.
Zachary W. Carter, Corporation Counsel, New York (Jay Y. Kim of counsel), for respondent.

The above-named petitioners having presented an application to this Court praying for an order, pursuant to article 78 of the Civil Practice Law and Rules,
Now, upon reading and filing the papers in said proceeding, and due deliberation having been had thereon,
It is unanimously ordered that the application be and the same hereby is denied and the petition dismissed, without costs or disbursements.
ENTERED: FEBRUARY 3, 2015
CLERK